SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* Ecosphere Technologies, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 27922X105 (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) þ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 27922X105 13G Page 2 of 4 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Dennis and Jacqueline McGuire 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 26,374,411 (1)(2) 6 SHARED VOTING POWER 2,980,076 (3) 7 SOLE DISPOSITIVE POWER 26,374,411 (1)(2) 8 SHARED DISPOSITIVE POWER 2,980,076 (3) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 17.1% (4) 12 TYPE OF REPORTING PERSON* IN - Individual Represents (i) 25,456,667 stock options held individually by Mr. McGuire and (ii) 700,000 stock options and 217,744 shares of common stock held individually by Mrs. McGuire. The options reported have vested or will vest within 60 days of December 31, 2011. Represents shares of common stock jointly owned by Mr. and Mrs. McGuire. Based on 145,682,029 shares outstanding as of December 31, 2011. CUSIP NO. 27922X105 13G Page3 of 4 Pages ITEM 1. (a) Name of Issuer: Ecosphere Technologies, Inc. (b) Address of Issuer’s Principal Executive Offices: 3515 S.E. Lionel Terrace, Stuart, FL 34997 ITEM 2. (a) Name of Person Filing: Dennis McGuire and Jacqueline McGuire (b) Address of Principal Business Office or, if none, Residence: 3515 S.E. Lionel Terrace, Stuart, FL 34997 (c) Citizenship: United States of America (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 27922X105 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO §§240.13D-1(B) OR 240.13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: Not Applicable. ITEM 4. OWNERSHIP. See Item 5 through 9 and 11 of cover page. The amount beneficially owned includes, where appropriate, securities not outstanding, which are subject to options, warrants, rights or conversion privileges that are exercisable within 60 days of December 31, 2011. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not Applicable. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not Applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON. Not Applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not Applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP. Not Applicable. ITEM 10. CERTIFICATION Not Applicable. CUSIP NO. 27922X105 13G Page4 of 4 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 13, 2012 By: /s/Dennis McGuire Dennis McGuire Chief Technology Officer By: /s/ Jacqueline McGuire Jacqueline McGuire Sr. Vice President of Administration
